Citation Nr: 0634957	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for hypopituitarism, 
Somatemedic C deficiency and Human Growth hormone 
deficiency, to include as due to an undiagnosed illness.

2.	Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as due to an 
undiagnosed illness.

3.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as due to an 
undiagnosed illness.

4.	Entitlement to service connection for a fatigue 
disorder; characterized as chronic fatigue syndrome and 
weakness, to include as due to undiagnosed illness.

5.	Entitlement to service connection for a neuromuscular 
disorder; including the bilateral peripheral neuropathy; 
pain of the muscles of the arms and legs; and muscle 
breakdown and atrophy, to include as due to an 
undiagnosed illness.

6.	Entitlement to service connection for chronic pain, to 
include as due to undiagnosed illness.  

7.	Entitlement to service connection for a neuropsychiatric 
disorder; characterized as including dementia, memory 
loss, a speech disorder and heat intolerance, to include 
as due to an undiagnosed illness. 

8.	Entitlement to service connection for sleep 
disturbances; characterized as insomnia, "night 
sweats," and restless leg syndrome sub characterized as 
"legs jumping," to include as due to undiagnosed 
illness. 

9.	Entitlement to service connection for gastrointestinal 
disorders; characterized as incontinence of bowel and 
nausea, to include as due to an undiagnosed illness.

10.	Entitlement to service 
connection for autonomic dysfunction of the brain with 
an irregular heart beat, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Appellant, D.W., Friend, and James Mobley, M.D.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 until April 
1991, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal initially included claims for service connection 
for a positive tuberculosis test (positive purified protein); 
a skin rash; dizziness; hypotension; hypertension; 
bradycardia; duodenal ulcer; hiatal hernia; chronic infection 
of the urine; and headaches.  During the August 2001 RO 
hearing the veteran, through her representative, indicated 
she wished to withdraw the claim for hypertension.  In the 
February 2004 substantive appeal (Form VA 9), the veteran 
limited her appeal and did not indicate she wished to pursue 
her claims for service connection for positive tuberculosis 
test (positive purified protein), a skin rash, dizziness, 
hypotension, hypertension, bradycardia, duodenal ulcer, 
hiatal hernia, chronic infection of the urine, and headaches.  
As such, these claims are not presently before the Board.

A review of the record discloses that the veteran raised 
claims for entitlement to service connection for primary 
pulmonary hypertension, respiratory difficulty, blurred 
vision and parkinsonism, to include as due to an undiagnosed 
illness.  These matters have not been adjudicated by the RO, 
and are REFERRED to the RO for appropriate action. 

Review of the record indicates that the veteran's primary 
contention is that her claimed disorders arose as a result of 
her Persian Gulf War service.  The Board has therefore 
recharacterized the issues for consideration to more 
accurately reflect the provisions of law under which the 
appeal must be considered on remand.  See 38 C.F.R. § 
3.317(b)(1) through (13) (2006); see 38 C.F.R. § 19.35 
(Providing that the RO's certification of an appeal is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue).   

The issues of entitlement to service connection for (1) a 
fatigue disorder; characterized as chronic fatigue syndrome 
and weakness to include as due to undiagnosed illness; (2) a 
neuromuscular disorder; including the bilateral peripheral 
neuropathy; pain of the muscles of the arms and legs; and 
muscle breakdown and atrophy, to include as due to an 
undiagnosed illness; (3) chronic pain, to include as due to 
undiagnosed illness; (4) a neuropsychiatric disorder; 
characterized as including dementia, memory loss, a speech 
disorder and heat intolerance, to include as due to an 
undiagnosed illness; (5) sleep disturbances; characterized as 
insomnia, "night sweats," and restless leg syndrome sub 
characterized as "legs jumping," to include as due to 
undiagnosed illness; (6) gastrointestinal disorders; 
characterized as incontinence of bowel and nausea, to include 
as due to an undiagnosed illness, and; (7) autonomic 
dysfunction of the brain with an irregular heart beat, to 
include as due to an undiagnosed illness are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on her part.


FINDINGS OF FACT

1.  Hypopituitarism/somatomedic C/human growth hormone 
deficiency is not a disability.

2.  Degenerative disc disease of the cervical spine was not 
manifested during service, and is not causally or 
etiologically related to service, including service in the 
Persian Gulf during the Persian Gulf War.

3.  Degenerative disc disease of the lumbar spine was not 
manifested during service, and is not causally or 
etiologically related to service, including service in the 
Persian Gulf during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
hypopituitarism/somatomedic C deficiency, to include as due 
to an undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).

2.  The criteria for a grant of service connection for 
degenerative disc disease of the cervical spine, to include 
as due to an undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).

3.  The criteria for a grant of service connection for 
degenerative disc disease of the lumbar spine, to include as 
due to an undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and her representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence she was expected to provide and (4) request the 
veteran provide any evidence in her possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in July 2001 and March 2006.  

In July 2001 the RO sent a letter to the veteran that advised 
her of the change in law which eliminated the "well-
grounded" claim requirement.  The RO informed the veteran 
she previously filed a claim for compensation for 13 
different issues, each claim including a claim for service 
connection as due to an undiagnosed illness.  The RO 
explained VA's duties to inform the veteran of the evidence 
needed to grant the benefit sought and to make reasonable 
efforts to obtain relevant evidence.  The elements of service 
connection were provided, along with the criteria needed to 
establish service connection for an undiagnosed illness.  The 
RO requested the names of persons or companies who my have 
relevant records and the time period during which the veteran 
was treated.  The veteran was advised to inform the RO of any 
evidence she wanted VA to try and obtain and to send any 
evidence in her possession as soon as possible.  The veteran 
was asked to submit a medical authorization for J.M., M.D.  
The RO informed the veteran of the evidence that was already 
associated with the claims file and indicated that updated 
outpatient treatment records from the VA Medical Center had 
been requested  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  This notification was satisfied by a 
letter from the RO to the veteran dated in March 2006.  The 
March 2006 letter advised the veteran that a disability 
rating was determined based upon the level of the disability.  
The veteran was informed that factors such as the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment were taken into consideration when determining the 
disability level.  The veteran was advised that the effective 
date was generally the date the RO received the claim of the 
date the evidence demonstrates a certain level of disability.  
The veteran was further advised that claims filed within one 
year after separation from service would have an effective 
date of the day following separation from service.  The RO 
indicated the veteran could submit evidence such as 
information on treatment, Social Security determinations, 
statements from employers for the RO's consideration in 
determining the disability rating.  Evidence such as 
information on when treatment began, service medical records 
and reports of treatment during Reserve or National Guard 
service could be submitted to assist the RO in determining 
the proper effective date.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file.  In addition, as to the claims presently 
decided, the veteran has been afforded VA examinations and a 
RO hearing in connection with her claim.  The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran contends that hypopituitarism and a somatomedic C 
deficiency were incurred as a result of active military duty 
during the Persian Gulf War.  She also argues that 
degenerative disc disease of the lumbar and cervical spine 
were  similarly incurred.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal as to these 
three issues will be denied.

As to the disorders of the lumbar and cervical spine, the 
claims are denied on the bases that they are diagnosed 
disorders (and therefore not appropriately granted service 
connection under the provisions of 38 C.F.R. § 3.317 as 
"undiagnosed illnesses") and are not otherwise shown to be 
attributable to any incident of active military service.

As to hypopituitarism and a somatomedic C deficiency, the 
claim is denied on the basis that such manifestations are not 
shown to be a "disability" within the meaning of the 
applicable law.  As will be discussed below, however, such 
findings of hypopituitarism and a somatomedic C deficiency 
are relevant to the other claims presently remanded.  


The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness which became manifest during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006. 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b).  The presumptive provisions will also 
apply to certain diagnosed conditions involving medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs and symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), including any 
diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, if signs or 
symptoms are medically attributed to a diagnosed (rather than 
an undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 
1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 
14 Vet. App. 12, 22-23 (2000).  


Hypopituitarism, somatomedic C deficiency, human growth 
deficiency

It is now well-settled that by "disability" is generally 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) ((Citing with approval 
VA's definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)); see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

It has been held that the statutory definition in 38 U.S.C.A. 
§ 1701(1),  defines "disability" as "a disease, injury, or 
other physical or mental defect." The Court adopted this 
definition for purposes of construing section 1110.   
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  In another 
case, the Court commented that:

Only service-connected "disability resulting from 
personal injury suffered or disease contracted" is 
entitled to compensation under 38 U.S.C.A. § 1110.  
It would be anomalous to broaden the express 
language of section 1110 by importing into it the 
virtually unlimited word "defect" from section 1111
. . . . By definition, any person who is not 
perfect, i.e., everyone, has a defect. We do not 
believe Congress had such an intention. In section 
1111 itself, subsequent to the use of the word 
defect in the phrase 'defects, infirmities, or 
disorders,' the statutory language in the same 
sentence states in effect that there need be clear 
and unmistakable evidence of disease or injury 
where the 'defect' was not noted upon enlistment.  
. . . . Our interpretation of the term 'defect' in 
section 1111 is internally consistent with section 
1111 and consistent with the title 38 statutory 
scheme as a whole."  

Winn v. Brown, 8 Vet. App. 510, 515 (1996); see also  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The law thus provides that a grant of service connection for 
a physical finding alone is not appropriate.  Sanchez-
Benitez, 259 F.3d at 1361 (Fed.Cir. 2001) (Observing that 
"pain is not wholly irrelevant to the assessment of a 
disability for which a veteran seeks compensation," but that 
"[e]ven assuming arguendo that free-standing pain wholly 
unrelated to any current disability is a compensable 
disability, such pain cannot be compensable in the absence of 
proof of an in-service disease or injury to which the current 
pain can be connected by medical evidence.  Such a 'pain 
alone' claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease.")

In sum, the record suggests that the veteran has human growth 
hormone deficiency, hypopituitarism, and somatomedic C 
deficiency.  However, while these findings are relevant to a 
possible nexus to some resulting physical disability, and 
must clearly be considered as potential causes for the 
disorders which are remanded below, it is clearly 
inappropriate in view of the law above cited to grant service 
connection for such clinical findings as a separate 
disability.  


Degenerative Disc Disease 

The veteran applied for service connection for spinal 
degeneration of the cervical spine and the lumbar spine, to 
include as due to an undiagnosed illness.  However, the 
medical evidence of record attributes the pain in the 
cervical and lumbar spine to known clinical diagnoses.  For 
example, private medical records in July 1995 diagnosed 
cervical syndrome, cervical subluxation, compression cervical 
rib and compression myofibrositis, myofacitis.  A September 
1996 letter from D.C.H., MD related that the MRI of the neck 
showed a small disc herniation on the left side.  The January 
1998 VA examination diagnosed mild disc bulges without canal 
stenosis or radiculopathy.  

In short, there is no evidence that the veteran's various 
somatic complaints, listed above, are in any way attributable 
to an "undiagnosed illness."  The evidence shows that the 
veteran had both cervical and lumbar back pain following her 
discharge from service, which she believes are related to 
toxic exposure in the Persian Gulf.  However, as noted above, 
service connection under 38 C.F.R. § 3.317 is available only 
for undiagnosed illnesses attributable to Southwest Asia 
service during the Persian Gulf War, i.e., those illnesses 
which "by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis."  In 
this case, the veteran's complaints have been specifically 
attributed to identifiable causes, and, as such, are not 
illnesses which "cannot be attributed to any known clinical 
diagnosis," and service connection under section 3.317 is 
precluded.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Under a direct theory of entitlement, the evidence of record 
reflects a current diagnosis of degenerative disc disease of 
both the cervical and lumbar spine.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records fail to reflect any complaints 
treatment or diagnosis of cervical or lumbosacral pain.  For 
example, the April 1990 Army Reserve Commission examination 
found the veteran's back to be normal and noted no 
abnormalities.  Nor is there any evidence of continuity of 
symptomatology.  The first record of treatment for back pain 
in the record is dated in October 1995 (i.e. approximately 4 
years after separation from service.).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Even if there was an inservice incident, service connection 
would not be warranted as there is no competent medical 
evidence of a nexus.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
None of the treatment records provides an opinion linking the 
current back disorder to the veteran's service.  The Board 
also considered the lay statements submitted in connection 
with the claim, however, none of these statements provide an 
opinion as to the etiology of the symptoms described.

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a letter from the RO to her, but she 
has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in a letter of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  

The veteran has argued that medical facilities need to 
provide a diagnosis for insurance purposes and as such a 
diagnostic code may appear when the cause for a disorder is 
not known.  Whatever credibility may be attached to this 
assertion, the medical evidence of record shows a diagnosis 
are treatment records and clinical tests - not merely forms 
which would be submitted to insurance.  

Therefore the preponderance of the evidence is against the 
veteran's claims for service connection for degenerative disc 
disease of the cervical spine and for degenerative disc 
disease of the lumbar spine.  Because the preponderance of 
the evidence is against the claims, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypopituitarism or somatomedic C 
deficiency requiring Human Growth Hormone treatment is 
denied.

Service connection for degenerative disc disease of the 
cervical spine is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.




REMAND

The veteran's primary assertion is that she incurred (1) a 
fatigue disorder; characterized as chronic fatigue syndrome 
and weakness; (2) a neuromuscular disorder; including the 
bilateral peripheral neuropathy; pain of the muscles of the 
arms and legs; and muscle breakdown and atrophy; (3) chronic 
pain; (4) a neuropsychiatric disorder; characterized as 
including dementia, memory loss, a speech disorder and heat 
intolerance; (5) sleep disturbances; characterized as 
insomnia, "night sweats," and restless leg syndrome sub 
characterized as "legs jumping;" (6) gastrointestinal 
disorders; characterized as incontinence of bowel and nausea, 
and; (7) autonomic dysfunction of the brain with an irregular 
heart beat - all due to an undiagnosed illness, within the 
meaning of 38 C.F.R. § 3.317.  

While development and adjudication of the claims has 
primarily been upon the question of whether the disorders 
fall within the presumptive provisions of 38 C.F.R. § 3.317, 
the veteran has submitted evidence supporting development and 
adjudication of the claim under a direct service connection 
theory of entitlement.   Further, with regard to all claimed 
disorders, VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service.  See Combee, supra.; also  Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000) (Both holding that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).      
 
In an August 2001 hearing, James Mobley, M.D., (one of the 
veteran's treating physicians) testified in substance that 
the veteran had various neurological, neuropsychological, and 
neuromuscular symptoms which were consistent with those 
presented by other Persian Gulf War veterans.  He stated that 
the veteran was noted to have low human growth hormone 
levels, or "somatomdin C."  Dr. Mobley also testified that 
the veteran had autonomic dysfunction that could account for 
the veteran's reported cardiac and irritable bowel symptoms.

As is noted above, the Board has denied service connection 
for claimed disorders of hypopituitarism/somatomedic C/human 
growth hormone deficiency, on the basis that these clinical 
findings are not disabilities within the meaning of the law.  
Also of record is evidence that the veteran may have 
autonomic dysfunction, or dysautonomia which may encompass 
some of the same symptoms, or cause the claimed disorders.  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Through Dr. Mobley's testimony, VA's duty to investigate and 
develop the remanded claims from a theory of direct service 
connection is triggered.  Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran's most recent VA examination was in January 1998.  
While the Board has not examined the record with a view 
towards resolution of the remanded claims, it notes that 
because the claims remain in appellate status, the veteran 
will be permitted to submit any evidence in support of her 
contention that the disorders were incurred as a result of 
active military service on direct and presumptive basis.  





Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO/AMC will afford the veteran 
any appropriate physical/medical 
examinations to be conducted by 
appropriately qualified physicians to 
ascertain if any of the claimed disorders 
were incurred as a result of active 
military service.  If deemed necessary by 
the RO/AMC, such examinations should 
include a "Persian Gulf War" protocol 
examination, and any specific 
examinations and clinical testing by 
neurologists, neuropsychologists, 
orthopedists or other medical 
specialties.  The veteran's claims folder 
is to be provided to the examiners for 
review in conjunction with the 
examination, and the examiners must 
acknowledge such review in any report 
generated as a result of this remand.  

The examiners should provide an 
opinion as to whether the symptoms 
are caused by a known diagnosed 
condition or whether the symptoms 
are unattributable to any known 
diagnosis.  The examiner should 
refer to the private and VA medical 
records which diagnose dysautonomia, 
hypopituitarism/somatomedic C/human 
growth hormone deficiency.  The 
examiners should describe the 
relationship, if any, between the 
veteran's symptoms and the 
dysautonomia, 
hypopituitarism/somatomedic C/human 
growth hormone deficiency.  

3.  When the development requested has 
been completed, the claims for service 
connection for:

(1) a fatigue disorder; 
characterized as chronic fatigue 
syndrome and weakness; 
(2) a neuromuscular disorder; 
including the bilateral peripheral 
neuropathy; pain of the muscles of 
the arms and legs; and muscle 
breakdown and atrophy; 
	(3) chronic pain; 
(4) a neuropsychiatric disorder; 
characterized as including dementia, 
memory loss, a speech disorder and 
heat intolerance; 
(5) sleep disturbances; 
characterized as insomnia, "night 
sweats," and restless leg syndrome 
subcharacterized as "legs 
jumping;" 
(6) gastrointestinal disorders; 
characterized as incontinence of 
bowel and nausea, and; 
(7) autonomic dysfunction of the 
brain with an irregular heart beat 

should again be reviewed by the RO/AMC on 
the basis of the additional evidence, on 
both direct and presumptive service 
connection theories of entitlement.    If 
the benefits sought are not granted, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


